IN THE
                         TENTH COURT OF APPEALS



                                No. 10-14-00380-CV

          IN RE LOCHRIDGE-PRIEST, INC., BILLY JOE AKINS,
                  DAVID AKINS, MARILYN AKINS,
                AND CHAPARRAL INSULATION, INC.


                               Original Proceeding



                          MEMORANDUM OPINION


      Relators, Lochridge-Priest, Inc., Billy Joe Akins, David Akins, Marilyn Akins, and

Chaparral Insulation, Inc., and Real Party in Interest, PJC Logistics, LLC, Individually

and Derivatively on behalf of Lochridge-Priest, Inc. filed a joint motion to dismiss the

petition for writ of mandamus. See TEX. R. APP. P. 42.1(a)(2). The parties indicate that

they have reached a comprehensive settlement of their disputes. Dismissal of this

mandamus would not prevent a party from seeking relief to which it would otherwise be

entitled. The motion is granted, and the petition for writ of mandamus is dismissed.
                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Scoggins, and
       Judge Martha J. Trudo1
Motion granted; appeal dismissed
Opinion delivered and filed June 11, 2015
[CV06]




1 The Honorable Martha J. Trudo, Judge of the 264th District Court, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 74.003(a) (West 2013).



In re Lochridge-Priest, Inc.                                                                   Page 2